DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,945,016. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to broaden the claims by removing limitation of the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Allibhoy (US 2004/0153385), hereinafter referred to as Allibhoy, in view of Arnold (US 2010/0077428), hereinafter referred to as Arnold, in view of Clarke (US 2013/0014155), hereinafter referred to as Clarke.

8.	Regarding claim 1, Allibhoy discloses a method for gathering analytics, the method comprising: monitoring interactions of multiple users related to at least one of: multiple base content and multiple supplemental content, the supplemental content associated -with one or more products or services identified in the base content (fig. 1-4, paragraphs 15 and 102 wherein user receives requested content as well as additional or enhanced content related to the content request selection, wherein ATV controller monitors transactions between user and content provider).
	However Allibhoy is silent in regards to disclosing obtaining interaction information associated with the interactions; selecting specified supplemental content to present to a specified user based on (i) the interaction information and (ii) specified base content presented to the specified user.
Arnold discloses obtaining interaction information associated with the interactions (fig. 3-4, paragraphs 29-30 wherein system uses a compilation of users profiles in order to filter supplemental content to suggest to user); 
selecting specified supplemental content to present to a specified user based on (i) the interaction information and (ii) specified base content presented to the specified user (fig. 3-4, paragraphs 29-30 wherein system users a compilation of users profiles in order to filter supplemental content to suggest to user, and wherein results may be delivered to user via viewers email account).  Arnold (paragraph 25) provides motivation to combine the references wherein metadata contains data regarding supplemental data related to requested base content.  All of the elements are known.  Combining the references would yield the instant claims wherein the profiles of users of a given system are used to filter available content to suggest or recommend to viewer for viewing.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

Clarke discloses sending the specified base content and the specified supplemental content to an endpoint associated with the specified user (fig. 10, paragraphs 105 and 109-110 wherein selectable interface is generated for user device in order to allow user to make supplemental content selection, wherein use can select content theme to be presented with supplemental content).  Clarke (paragraph 105) provides motivation to combine the references wherein main operator user the interface tool to construct desired metadata to include with the shared content.  All of the elements are known.  Combining the references would yield the instant claims wherein a user selected content scene can be presented to user with selectable supplemental content relating to the scene selected.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

9.	Regarding claim 2, Allibhoy discloses the method of Claim 1, further comprising: selecting the specified base content to present to the specified user based on the interaction information and user information associated with the specified user (fig. 1-4, paragraphs 15 and 79-80 wherein user making a request to view shopping cart of items of intended purchase by user, and wherein supplemental data relating to displayed shopping cart is gathered and presented by ATV controller to the user). 

(fig. 1-4, paragraphs 15 and 69 wherein a user viewing a music video is given the option to purchase the content being displayed, based on user and device transaction history); 
and the user information comprises at least one of demographic information, psychographic information, and geolocation information associated with the specified user (fig. 1-4, paragraph 70 wherein ATV controller uses user geographic location in order to tailor enhanced programming for the user).

11.	Regarding claim 4, Allibhoy discloses the method of Claim 1, wherein: selecting the specified supplemental content to present to the user comprises selecting the specified supplemental content based on user information (fig. 1-4, paragraph 15 and 123 wherein ATV controller uses user profile to suggest additional programming); 
and the user information comprises a user profile, the user profile comprising data related to interests of the specified user (fig. 1-4, paragraph 121 wherein user profile gathers data regarding interests of user).

12.	Regarding claim 5, Allibhoy discloses the method of Claim 4, further comprising: updating the user profile with the interaction information (fig. 1-4, paragraphs 15 and 122 wherein user profile is constantly updated with transaction information); 
(fig. 1-4, paragraphs 15 and 123 wherein ATV controller uses user profile to suggest additional programming).

13.	Regarding claim 6, Allibhoy discloses the method of Claim 1, wherein: the interactions comprise sharing at least one of the base content or at least one of the supplemental content (fig. 1-4, paragraphs 15 and 128 wherein ATV controller can share with user the listing of content providers that can provide a particular brand of obtainable CD content, wherein system monitors all user initiated interactions with system);
and obtaining the interaction information comprises obtaining information identifying where the shared base content or the shared supplemental content is shared, how the shared base content or the shared supplemental content is shared, or with what users the shared base content or the shared supplemental content is shared (fig. 1-4, paragraphs 15 and 128 wherein ATV controller can share with user the listing of content providers that can provide a particular brand of obtainable CD content, wherein system monitors all user initiated interactions with system).

14.	Regarding claim 7, Allibhoy discloses the method of Claim 1, wherein obtaining the interaction information comprises:  retrieving a number of times that a user interacts with the base content or the supplemental content, a level of interaction of the user with the base content or the supplemental content, whether at least one of the one or more products or services is placed into a shopping cart, or whether at least one of the one or (fig. 1-4, paragraphs 15 and 123 wherein ATV controller tracks repeated viewings or purchases of content in order to suggest on-demand programming related to the programming).

15.	Regarding claim 10, Allibhoy discloses the method of Claim 1, wherein: the interactions comprise sharing the base content or the supplemental content by distributors in a downline in a multi-level-marketing organization (fig. 1-4, paragraph 124-125 and 128 wherein ATV controller can share with user the listing of content providers that can provide a particular brand of obtainable CD content);
and obtaining the interaction information comprises retrieving information associated with transactions from shared content (fig. 1-4, paragraph 128-129 wherein ATV controller can share with user the listing of content providers that can provide a particular brand of obtainable CD content, while updating user profile based on transactions made).

16.	Regarding claim 11, Allibhoy discloses the method of Claim 10, further comprising: identifying distributors in an upline for the transactions (fig. 1-4, paragraph 124-125 and 128 wherein ATV controller can share with user the listing of content providers that can provide a particular brand of obtainable CD content)
and logging the transactions with each of the distributors in the upline (fig. 1-4, paragraph 128-129 wherein ATV controller can share with user the listing of content providers that can provide a particular brand of obtainable CD content, while updating user profile based on transactions made).

17.	Regarding claim 12, Allibhoy discloses a method for gathering analytics, the method comprising: monitoring one or more social networks for one or more trending topics (fig. 1-4, paragraphs 15 and 102 wherein user receives requested content as well as additional or enhanced content related to the content request selection, wherein ATV controller monitors transactions between user and content provider).
However Allibhoy is silent in regards to disclosing selecting supplemental content to be presented in association with base content, the supplemental content selected based on (i) the one or more trending topics and (ii) the base content, the supplemental content associated with one or more products or services identified in the base content.
Arnold discloses selecting supplemental content to be presented in association with base content, the supplemental content selected based on (i) the one or more trending topics and (ii) the base content, the supplemental content associated with one or more products or services identified in the base content (fig. 3-4, paragraphs 29-30 wherein system users a compilation of users profiles in order to filter supplemental content to suggest to user, and wherein results may be delivered to user via viewers email account).  Arnold (paragraph 25) provides motivation to combine the references wherein metadata contains data regarding supplemental data related to requested base content.  All of the elements are known.  Combining the references would yield the instant claims wherein the profiles of users of a given system are used to filter available content to suggest or recommend to viewer for viewing.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

Clarke discloses sending the selected supplemental content to an endpoint associated with a user (fig. 10, paragraphs 105 and 109-110 wherein selectable interface is generated for user device in order to allow user to make supplemental content selection, wherein use can select content theme to be presented with supplemental content).  Clarke (paragraph 105) provides motivation to combine the references wherein main operator user the interface tool to construct desired metadata to include with the shared content.  All of the elements are known.  Combining the references would yield the instant claims wherein a user selected content scene can be presented to user with selectable supplemental content relating to the scene selected.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 102
18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




19.	Claims 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allibhoy.

20.	Regarding claim 17, Allibhoy discloses a method for gathering analytics, the method comprising: monitoring for multiple predefined events (fig. 8, paragraph 139 wherein system monitors viewed content to detect triggers in special events);
responsive to a user triggering one of the predefined events, determining whether the user is associated with a hot wallet (fig. 1-4, paragraphs 82-93 wherein system matches billing information with identified user); 
and responsive to the user being associated with the hot wallet, mining crypto- currency in the hot wallet for currency information related to interactions of the user (fig. 1-4, paragraphs 82-93 wherein system matches billing information with identified user).

21.	Regarding claim 18, Allibhoy discloses the method of Claim 17, further comprising: selecting supplemental content to present to the user based on the currency information (fig. 1, paragraph 63 wherein system monitors monetary transactions to detect currency used).

22.	Regarding claim 20, Allibhoy discloses the method of Claim 17, wherein the currency information comprises one or more of: a number of views, a number of impressions, uniqueness information, time information, events, transactions, social (fig. 3, paragraph 78 wherein system tracks total number of transactions of the user).

23.	Claims 8-9 and 13-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Allibhoy, in view of Arnold, in view of Clarke, in view of Korbecki (US 2015/0189355), hereinafter referred to as Korbecki.

24.	Regarding claim 8, Allibhoy, Arnold and Clark are silent in regards to disclosing the method of Claim 4, wherein: the interactions comprise eye tracking information; and obtaining the interaction information comprises obtaining instances of eyes of a user focusing for a threshold period of time on hotspots in the base content or instances of the eyes of the user focusing for the threshold period of time on the supplemental content.
	However Korbecki discloses the method of Claim 4, wherein:  the interactions comprise eye tracking information (fig. 3-5, paragraph 31-32 wherein user engagement is ascertained through eye tracking); 
and obtaining the interaction information comprises obtaining instances of eyes of a user focusing for a threshold period of time on hotspots in the base content or instances of the eyes of the user focusing for the threshold period of time on the supplemental content (fig. 3-5, paragraphs 31-32 and 60 wherein user engagement is ascertained through eye tracking, and analytics are retrieved to obtain a threshold value to denote user engagement).  Korbecki (paragraph 29) provides motivation to combine the references wherein front facing camera can track eye movements of the viewer. All 

25.	Regarding claim 9, Allibhoy, Arnold and Clark are silent in regards to disclosing the method of Claim 1, wherein: the multiple base content comprises content viewed at multiple different angles; and selecting the specified supplemental content comprises selecting different supplemental content for at least two of the multiple angles.
	However Korbecki discloses the method of Claim 1, wherein: the multiple base content comprises content viewed at multiple different angles (fig. 3-5, paragraph 37 wherein content can be viewed on multiple angle screens); 
and selecting the specified supplemental content comprises selecting different supplemental content for at least two of the multiple angles (fig. 3-5, pg. 3, paragraph 36-37 wherein content can be viewed on multiple angle screens, and two different content items can be displayed on separate displays). Korbecki (paragraph 60) provides motivation to combine the references wherein location and orientation of viewer and display are taken into account when selecting supplemental content. All of the elements are known. Combining the references would yield the instant claims wherein content can be displayed on multiple displays at different angles. Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

(fig. 1-2, paragraph38 wherein broadcast provider logo is used to determine preferred content).

27.	Regarding claim 14, Korbecki discloses the method of Claim 12, further comprising: selecting the base content to present to the user based on the one or more trending topics (fig. 1-2, paragraph 74 wherein system monitors conversations between users to detect topics).

28.	Regarding claim 15, Korbecki discloses the method of Claim 12, further comprising: identifying customers interested in the one or more trending topics by searching through customer information (fig. 1-2, paragraph 74 wherein system monitors conversations between users to detect trending topics); 
and sending the selected supplemental content to endpoints associated with the identified customers (fig. 1-2, paragraph 106 wherein supplemental content is sent to user device).

29.	Regarding claim 16, Korbecki discloses the method of Claim 12, wherein: monitoring the social networks comprises identifying base content that is part of a social wave (fig. 1-2, paragraphs 70 and 74 wherein system monitors conversations between users to detect social wave); 
(fig. 1-2, paragraph 106 wherein supplemental content is sent to user device).

30.	Regarding claim 19, Korbecki discloses the method of Claim 17, wherein the predefined events comprise one or more of: product interactions, loading a video player, playing a video, stopping the video, watching a pre-roll, and opening a product flow (fig. 1-4, paragraphs 123-124 wherein user can select to upload content for sharing).

Conclusion
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010. The examiner can normally be reached Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CNH/
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424